Savage, J.
Luella E. Elliott presented claims against the estate of her husband, Tilton A. Elliott, in insolvency. She claimed to be the indorsee and owner of one note for $1000, originally given by her husband to her father, A. E. Houghton, and by him indorsed to her; also the payee of another note, for $500, *290given to her by her husband; also the holder and owner of a due-bill for $100. All these obligations were for money lent. These claims were admitted to proof by the judge of the court of insolvency, and the Weeks and Potter Company, a creditor, appealed.
The appellant’s objections are, (1) that credit should be given on said claim for the support furnished to A. E. Houghton and wife by the insolvent debtor; and (2) that the claimant, as wife of the debtor, is not entitled to prove against the estate of her husband a claim for money lent by her to him from her separate estate, and used by him in his business.
We do not think that either objection can be sustained. The first fails for want of proof. The case shows that the claimant’s father, A. E. Houghton, and his wife, had been living in the family of the debtor for some time prior to his going into insolvency, but it does not show any contract, express or implied, by which Houghton is liable for his support either to the debtor or to the claimant. The inference is rather to the contrary, taking into account the relationship of the parties, and also certain pecuniary gifts or advancements which Houghton had made to the claimant, and of which the insolvent had the use in whole or in part. Nor does the- case show facts which we think should be regarded as fraudulent as to creditors within the insolvent law.
The second objection presents the question whether a wife who holds a valid indebtedness against her husband can prove the same against his estate in insolvency. We have no doubt that she can. It is not claimed here that she may not lawfully contract with her husband, or that his note to her is not valid, or that the title to his note to a third person does not pass to her by sale or gift, and indorsement. Motley v. Sawyer, 34 Maine, 540; Webster v. Webster, 58 Maine, 139; Blake v. Blake, 64 Maine, 177. But it is claimed that while the marriage relation continues, she cannot enforce her claim by proving it against his insolvent estate. At common law a wife could not maintain an action at law against her husband. And it has been held that, while the marital relation continues, her rights in this respect have not been enlarged by statute. Smith v, Gorman, 41 Maine, 405; Crowther v. Crowther, *29155 Maine, 358. Her contract with her husband is not invalid, but the right to enforce it against him is suspended during coverture. But it is suspended no longer, and it is suspended only as against him. Lane v. Lane, 76 Maine, 521; Blake v. Blake, supra. The wife’s administrator was allowed to recover against the husband’s executor, in Morrison v. Brown, 84 Maine, 82. We see no good reason why the wife may not prove her claim against his insolvent estate. The proceeding is not against the husband, but against his estate, which is in the hands of the court for distribution. None of the reasons which weigh against suits between husband and wife are applicable in such a case. Her interests are not adverse to his. There is no controversy between them. There are no principles of public policy to be contravened by permitting her to prove her claim and share in the distribution. The statute provides that “creditors” may prove their claims. No distinction is made. And we think it is clearly the intent of the statute that all creditors shall share in the assets. See Re Blandin, 1 Lowell, 543, a case in point. The insolvent law has been in force for more than twenty years. During that time thousands of wives have proved claims against the estates of their husbands. If the law is as claimed by the appellant, it is certainly remarkable that the right to do so has not been challenged before this time.
The appellant has cited, and relies upon, decisions in Massachusetts to the effect that a note given by a husband to a wife cannot be collected even in the hands of a third party. This is so, because under the statute of Massachusetts, unlike our statute, husbands and wives may not contract with each other.

Appeal dismissed with costs.


Decree of court of insolvency affirmed.